Citation Nr: 0207391	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  99-13 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for bronchitis with 
chronic obstructive pulmonary disease (COPD), currently rated 
as 30 percent disabling.

2.  Entitlement to an increased rating for gouty arthritis of 
the left ankle, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for dermatophytosis of 
the hands and feet, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for postoperative 
residuals of right ureterotomy, currently rated as 10 percent 
disabling. 

6.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

(The issue of entitlement to an increased rating for 
bronchitis with chronic obstructive pulmonary disease (COPD) 
will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and caregiver


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had over 20 years of active service terminating 
with his retirement in June 1974.

The issues on appeal come before the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veteran Affairs (VA) Regional Office (RO), located in 
Albuquerque, New Mexico.  The veteran was notified of this 
decision by letter dated in March 1999.  The Board remanded 
this case in November 2000 so that the veteran could be 
scheduled to be afforded a hearing before a member of the 
Board at the RO, but the veteran subsequently withdrew his 
hearing request in February 2001.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for bronchitis and 
COPD.  When it is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.

The Board also notes that the veteran, in the course of a 
December 1999 VA audiological examination, indicated that he 
suffered from constant bilateral tinnitus.  As such, this 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claims addressed in this 
decision and of the action to be taken by VA.

2.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

3.  Persuasive medical evidence demonstrates that the 
veteran's service-connected gouty arthritis of the left ankle 
is manifested by symptoms productive of marked limitation of 
motion.

4.  Persuasive medical evidence demonstrates that the 
veteran's service-connected hypertension requires medication 
for control but that diastolic pressure findings of 110 or 
more or systolic pressure findings of 200 or more are not 
predominant.

5.  Persuasive medical evidence demonstrates that the 
veteran's service-connected dermatophytosis of the hands and 
feet, manifested by recurrent tinea pedis and eczema of the 
hands together with complaints of constant itching and the 
development of blisters, is not shown be productive of 
constant exudation, extensive lesions, or marked 
disfigurement.  

6.  Persuasive medical evidence demonstrates that the 
veteran's service-connected right ureterotomy postoperative 
residuals disorder is currently manifested by symptomatology 
consistent with only an occasional attack of colic, not 
infected, and not requiring catheter drainage.  

7.  Persuasive medical evidence demonstrates that the 
veteran's service-connected bilateral hearing loss is 
currently manifested by a puretone threshold average of 40 
decibels in the right ear and 34 decibels in the left ear, 
with speech recognition ability of 94 percent for the right 
ear and 96 percent for the left ear; the veteran has level I 
hearing impairment in the right ear and level I hearing 
impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected gouty arthritis of the left ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017, 
5271 (2001).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (effective before and 
after January 12, 1998).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected dermatophytosis of the hands and 
feet have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 4.118, Diagnostic Codes 7806 
and 7813 (2001).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected postoperative residuals of right 
ureterotomy have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7509, 7511, and 7518 (2001).

5.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (effective June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 1991 & Supp. 2001).  The veteran was 
notified in March 1999 of the December 1998 rating decision 
of record as to why his increased rating claims currently on 
appeal, with the exception of his claims regarding gouty 
arthritis of the left ankle and postoperative residuals of a 
right ureterotomy, were denied.  Further, the July 1999 
statement of the case (SOC) informed the veteran of the 
reasons why ratings in excess of those which were reflected 
as part of the December 1998 rating decision were not 
warranted, and, in addition, that the medical evidence of 
record did not, in essence, satisfy the requirements of the 
pertinent schedular criteria to warrant a rating for either 
of the six increased rating claims currently perfected for 
appeal.  Additionally, a supplemental statement of the case 
(SSOC) dated in March 2000 also informed the veteran of the 
applicable regulatory requirements concerning his claims.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  Review of the evidentiary 
record shows that the veteran has provided VA with the names 
and addresses of several private medical providers regarding 
treatment received by him concerning his current claims.  The 
Board observes that medical records concerning treatment 
afforded the veteran by all of these named medical 
professionals have been associated with the evidence of 
record.  The Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  (emphasis added).  See 38 C.F.R. 
§ 3.326 (2001); Green v. Derwinski, 1 Vet. App. 121, 123 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In this regard, as 
to the increased rating claims now before the Board on 
appeal, the Court has held that where the veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Review of the record reveals that such examinations were 
conducted in 1998 and 1999, in which during the course of the 
examination the respective examiners, in addition to 
reviewing the veteran's claims folder, recorded the veteran's 
medical history and provided comprehensive examination 
findings.  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Gouty Arthritis of the Left Ankle

Review of the veteran's service medical records includes a 
treatment record dated in May 1974 which shows a diagnosis of 
gout.  

As part of a VA Form 21-4138, Statement in Support of Claim, 
dated in August 1981, the veteran submitted a claim for 
service connection for gouty arthritis.

A VA treatment progress note dated in June 1979 contains a 
diagnosis of gouty arthritis, and a similar treatment record 
dated in July 1979 shows a diagnosis of recurrent gouty 
arthritis.  A May 1980 VA medical record consultation sheet 
shows a diagnosis of hyperuricemia/recurrent gouty attacks.

In the course of a VA examination conducted in September 
1981, the veteran indicated that he had a long history of 
hyperuricemia and had 3 to 4 attacks of clinical gout per 
year.  The examiner noted that no definite signs of gout were 
shown at the time of the examination.  

Review of a VA Form 21-4138, dated in December 1981, shows 
that the veteran claimed to have problems associated with 
gout as a direct result of taking medication to control his 
"T.B." problem.  

Service connection was originally granted for "gout" in a 
February 1982 rating decision.  A noncompensable rating was 
assigned pursuant to Diagnostic Code 5017.  The veteran did 
not perfect an appeal regarding this decision in a timely 
manner.

A letter dated in March 1984, submitted from a private 
physician, shows that the physician had treated the veteran 
for gout on two occasions in February 1984.  The involvement 
was noted to be primarily with the veteran's right first MTP 
[metatarsophalangeal] joint.

An April 1984 RO rating decision shows that the RO found that 
submitted evidence had shown a recent exacerbation of gout 
and that the veteran had been on medication for the disorder.  
A 10 percent disability rating was assigned pursuant to 
Diagnostic Code 5017 of the VA's Rating Schedule for Rating 
Disabilities (Rating Schedule).  The veteran did not perfect 
an appeal regarding this decision in a timely manner.

A March 1987 RO rating decision reduced the rating assigned 
for the veteran's service-connected gout from 10 percent to 
zero percent.  The veteran expressed his disagreement with 
this decision in April 1987.  He was provided a SOC in May 
1987, and thereafter submitted a VA Form 1-9, Appeal to Board 
of Veterans Appeals in May 1987.  Therein, the veteran 
indicated that he wanted his 10 percent rating restored.  The 
veteran was provided a SSOC in September 1987 which informed 
him that a compensable rating for his service-connected gout 
disorder could not be justified.  

A May 1990 VA progress note includes a diagnosis of acute 
gouty arthritis of the right ankle.

A letter submitted by a private physician dated in April 1991 
indicates that the veteran had been treated for left ankle 
problems.  The letter also noted that the veteran was known 
to have had gout for a 15-20 year period involving primarily 
his left foot at the big toe area as well as of the knee.  

A RO rating decision dated in June 1991restored the rating 
assigned to the veteran's service-connected gout disorder to 
10 percent.  The disorder was recharacterized as "moderate 
loss of motion, left ankle, due to gouty arthritis," and was 
rated pursuant to Diagnostic Codes 5017-5271 of the Rating 
Schedule.  Pursuant thereto, the veteran was informed that 
the 10 percent rating for his service-connected gouty 
arthritis of the left ankle had been restored and considered 
a full grant of the benefit sought in a July 1991 VA letter. 

Review of a September 1992 private medical report shows that 
the veteran had a history of gout dating back to 1974 which 
was characterized by recurrent episodes of severe 
inflammation at the base of the left large toe and 
occasionally in the left knee.  It was reported that the 
veteran usually had 2 to 3 attacks per year in spite of 
taking Allopurinol.  The physician added that if the veteran 
took Colchicine for the acute attacks he was able to get 
relief of symptoms fairly quickly.  Gout, on medical 
treatment, was diagnosed.  

A letter dated in March 1993 from a private physician 
indicates that the veteran was disabled by his gout and that 
he was able to stand for approximately 15 minutes because of 
osteoarthritis in his ankles and knees and because of his 
gout.

The veteran's claims seeking entitlement to an increased 
rating for his service-connected gout disorder was received 
in August 1996. 

A letter submitted by a private physician dated in October 
1996 indicates that he had acted as the veteran's primary 
care physician off and on for the last two years.  The 
physician indicated that the veteran suffered from chronic 
gout and required daily use of Allopurinol and that the 
omission of a dose usually resulted in immediate flare-ups.  

In a rating decision dated in November 1996, a rating in 
excess of 10 percent for left ankle gouty arthritis was 
denied.  This decision was not appealed by the veteran.

The veteran again sought an increased rating for his gout 
disorder in March 1998.

Review of a VA orthopedic examination report dated in April 
1998 shows that the veteran complained of left ankle and left 
knee pain, weakness and stiffness.  Examination revealed left 
ankle limitation of motion; dorsiflexion zero to 5 degrees 
and plantar flexion zero to 35 degrees.  The examiner noted 
that pain was felt on passive movement of the left ankle.  
The veteran's gait was described as being somewhat abnormal, 
and the veteran was noted to favor his left ankle.  A 
diagnosis of no present evidence of gout (normal uric acid) 
was provided.  

A December 1998 RO rating decision shows that the rating 
assigned to the veteran's service-connected gouty arthritis 
of the left ankle was increased to 20 percent.  The veteran 
was notified of this decision in March 1999.  

A March 1999 letter from a private chiropractor shows that he 
had treated the veteran for left ankle pain.  Left foot X-
rays were noted to show a fracture of the proximal aspect of 
the second metatarsal.

A June 1999 VA progress note shows that the veteran 
complained of left ankle instability and pain.  It was noted 
that the veteran had a history of gout and multiple ankle 
inversion injuries.  Examination revealed increased anterior 
drawer on the left ankle versus the right ankle, and also 
increased inversion.  Left ankle instability and mild 
arthritis likely secondary to gout was diagnosed.  

A hearing was conducted before a local VA hearing officer at 
the RO in September 1999.  Review of the hearing transcript 
shows that the veteran testified that he had left ankle pain 
even though he wore a brace.  He added that his left ankle 
disorder hindered his ability to walk, but that the gouty 
arthritis associated with his left ankle had not flared-up 
for quite a while as he was taking medication.  The veteran's 
caregiver testified that the veteran's left ankle tended to 
go out on him when he walked, and that he experienced a lot 
of left ankle pain.  

A December 1999 VA X-ray report shows that features 
suggestive of osteochondritis dissecans was observed, 
suggestive of possible posttraumatic etiology.  

The veteran was afforded a VA orthopedic examination in 
December 1999.  Review of the examination report shows that 
the veteran complained of left ankle pain and indicated that 
he was using a left ankle brace provided to him by VA.  The 
veteran added that at times his toes looked red and inflamed.  
He also mentioned that he occasionally used crutches and a 
cane, as well as special shoes.  The veteran reported that 
any amount of walking was painful.  Examination revealed 
limitation of left ankle motion; dorsiflexion for zero to 15 
degrees and plantar flexion zero to 30 degrees.  The examiner 
noted that when passive movement was applied to the left 
ankle, the veteran "cried out" in pain and that passive 
movement testing was discontinued.  Left foot pain was also 
demonstrated which appeared, according to the examiner, to be 
part of the left ankle pain.  The amount of pain was noted to 
determine the range of ankle motion.  The examiner also 
reported that there was no objective sign to be seen of 
painful motion or fusion, instability or weakness or 
tenderness.  Evidence of guarding and objective sign of 
grimacing was reported.  The diagnoses included multiple 
ankle sprains with evidence of previous trauma, degenerative 
joint disease of the left foot, and no present evidence of 
gout (normal uric acid).  The examiner added likely old 
injury of the left ankle, with residual limitation of motion.  
The examiner further mentioned that the veteran reported to 
the examination with a full brace on his left ankle, and that 
the veteran complained that since his last examination [1998] 
he experienced severe pain in the left ankle when walking on 
hard surface which sometimes made him cry out.  

Analysis

Disability evaluations are determined by the application of 
the Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  The evaluation of the 
same disability or manifestations under different diagnoses 
is to be avoided; rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  38 C.F.R. § 4.14 (2001).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001).  
Under 38 C.F.R. § 4.40 (2001), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court also held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).   

The Rating Schedule provides that gout, Diagnostic Code 5017, 
is rated under the criteria for rheumatoid arthritis, 
Diagnostic Code 5002.  See 38 C.F.R. § 4.71a (2001).  Gout as 
an active process with constitutional manifestations 
associated with active joint involvement that is totally 
incapacitating warrants a 100 percent disability rating; with 
less symptomatology than the criteria for a 100 percent 
rating but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods a 60 percent evaluation is assigned; and 
with symptom combinations productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year a 40 percent evaluation is assigned.  Id.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

The Rating Schedule provides compensable ratings for 
limitation of ankle motion which is marked (20 percent) or 
moderate (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).  The normal range of dorsiflexion is from 0 to 
20 degrees and normal plantar flexion is from 0 to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II (2001).

In this case, the Board notes the veteran is presently 
receiving a 20 percent disability rating under the criteria 
for gout pursuant to Diagnostic Code 5271 (limited motion of 
the ankle), as opposed to as an active process.  38 C.F.R. § 
4.71a, Diagnostic Codes 5002, 5017.  Based upon the evidence 
of record, the Board finds entitlement to a rating in excess 
of 20 percent is not warranted.  Initially, the Board 
observes that at the time of VA examinations conducted in 
both April 1998 and December 1999 the examiner indicated that 
the veteran's gout was not active at the time of examination.  
As such, the Board finds that there is no evidence that the 
veteran's gout disorder is manifested by symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year as to warrant 
a 40 percent rating pursuant to Diagnostic Code 5002.  

The Board further finds that entitlement to a rating in 
excess of 20 percent is not warranted for the combined 
chronic residuals of the veteran's gout.  While the Board 
finds that medical evaluations of record reflect limitation 
of left ankle motion as well as findings suggestive of left 
ankle pain, the Board notes that a 20 percent rating is the 
maximum schedular rating for limitation of motion of the 
ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Therefore, the Board finds there is no basis for a higher 
rating based upon limitation of motion due to pain or 
functional loss under the provisions of 38 C.F.R. §§ 4.40, 
4.45 or 4.59.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Hypertension

Review of the veteran's service medical records shows that 
elevated blood pressure findings were reported in April 1974.  

As part of a VA Form 21-526e, Veteran's Application for 
Compensation at Separation from Service, dated in June 1974, 
the veteran submitted a claim for service connection for 
hypertension.

Service connection was originally granted for hypertension in 
a June 1977 rating decision.  A zero percent, or 
noncompensable, rating was assigned pursuant to Diagnostic 
Code 7101.  The veteran did not perfect an appeal regarding 
this decision in a timely manner.

In the course of a VA examination conducted in September 
1981, borderline hypertension was diagnosed.  Blood pressure 
readings were reported as:  right arm, 100/40, 100/60, 
100/60, 125/90 (supine), 130/100 (standing); left arm, 
130/100 (sitting).  

In a rating decision dated in February 1982, a 10 percent 
rating was assigned for the veteran's service-connected 
hypertension.  The veteran did not appeal this decision.  The 
10 percent rating assigned in February 1982 has remained in 
effect since that time.

A VA progress note dated in November 1985 shows a diagnosis 
of hypertension, poor control.

A January 1986 RO rating decision denied the veteran's claim 
for an increased rating for hypertension; the veteran 
expressed disagreement with this decision in May 1986, and 
was issued a SOC in May 1986.  The veteran did not perfect an 
appeal to the January 1986 rating decision.

A May 1990 VA nursing treatment record shows that 
hypertension was diagnosed and that the veteran had changed 
medications.  Left arm readings were reported at 137/96 and 
134/98.

A private medical examination report dated in October 1996 
indicates that the veteran had long-standing hypertension 
which was controlled but that in the recent past had caused 
the veteran to suffer from complications due to medication 
adjustments and control.  The diagnosis was hypertension on 
medical therapy.

The veteran was afforded a VA hypertension examination in 
October 1996.  Review of the examination report shows that 
the veteran reported having a 23 year old history of 
hypertension.  The examiner noted that the veteran did not 
have subjective complaints regarding his high blood pressure 
other than the frustration of having to constantly change 
medications.  Blood pressure findings were reported as:  
sitting - right arm -- 150/110, left arm -- 145/100; lying - 
right arm, 145/100, left arm - 140/100.  Three different 
medications were noted to be used by the veteran for 
treatment of his hypertension.  The diagnosis was 
hypertension, presently poorly controlled by the present 
medications.

The veteran sought an increased rating for his hypertension 
in March 1998.  The RO denied the veteran's claim for an 
increased rating for hypertension in December 1998.  The 
veteran expressed his disagreement with this rating decision 
in March 1999, and subsequently perfected an appeal to the 
December 1998 RO decision.

A June 1999 private medical record shows a blood pressure 
reading of 130/90.

As noted above, a hearing was conducted before a local VA 
hearing officer at the RO in September 1999.  Review of the 
hearing transcript shows that the veteran testified that he 
has taken 3 to 4 different types of medication for treatment 
of his high blood pressure and that he has been treated by 
private medical professionals for treatment of his 
hypertension.  He added that his hypertension caused him to 
become dizzy.  The veteran's caregiver testified that the 
veteran's blood pressure has not been controlled for 
approximately 15 years.  

The veteran was afforded a VA hypertension examination in 
December 1999.  Review of the examination report shows that 
the veteran reported taking medications for his hypertension 
for the last 20 years.  He complained of chest pain on and 
off.  Blood pressure findings were reported as:  right arm 
sitting 150/100, right arm supine 140/100, right arm standing 
150/100; left arm supine 140/100.  The diagnosis was long-
standing hypertension, grade 1, inadequately controlled at 
this time on medication.

Blood pressure readings were also accomplished one day after 
the examination.  Left arm sitting blood pressure was 
measured at 146/100.  In addition, blood pressure was 
measured two days after the examination as being 144/98 
(sitting left arm), and 158/108 (sitting right arm).

Analysis

The Board notes that regulations pertaining to the evaluation 
of diseases affecting the cardiovascular system, including 
hypertension, were revised, effective January 12, 1998.  See 
Karnas, supra.  Therefore, as the veteran's increased rating 
claim was received by VA in March 1998, the veteran's claim 
seeking an increased rating for his service-connected 
hypertension will be considered under both the old and new 
law.

Prior to January 12, 1998, the Rating Schedule provided a 10 
percent rating for hypertension when diastolic pressure was 
predominantly 100 or more, and when continuous medication was 
necessary to control hypertension with a history of diastolic 
blood pressure predominantly 100 or more; a 20 percent rating 
was provided if there were diastolic blood pressure readings 
predominantly 110 or more, with definite symptoms; a 40 
percent rating was provided if there were diastolic blood 
pressure readings predominantly 120 or more, with moderately 
severe symptoms; and a maximum rating of 60 percent was 
provided if there were diastolic blood pressure readings 
predominantly 130 or more, with severe symptoms.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (effective prior to January 12, 
1998).

The revised Rating Schedule provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more; a 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective after 
January 12, 1998).

In this case, the Board notes the veteran is presently 
receiving a 10 percent disability rating under the criteria 
for hypertension pursuant to Diagnostic Code 7101.  38 C.F.R. 
§ 4.104.  Based upon the evidence of record, the Board finds 
that a rating in excess of 10 percent for the veteran's 
service-connected hypertension is not warranted.  Although 
the medical evidence includes a diastolic pressure finding of 
110 or more in October 1996, the Board finds that this higher 
reading was not predominant either over the course of the 
appeal or during a specific period of time.  Similarly, the 
Board finds no evidence of predominant systolic pressure of 
200 or more.

While the veteran sincerely believes his hypertension is more 
severely disabling, VA law prohibits the evaluation of 
disabilities based upon factors outside the rating criteria.  
See Massey, 7 Vet. App. 204; 38 C.F.R. § 4.14 (2001).  The 
Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran or his representative, as required by 
Schafrath, supra.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert, 
supra.  The Board finds the preponderance of the evidence is 
against the veteran's claim.  Therefore, the Board must 
conclude that an increased rating for the veteran's service-
connected hypertension is not warranted under the rating 
criteria effective before or after January 12, 1998.


Dermatophytosis of the Hands and Feet

Review of the veteran's service medical records shows that 
dermatitis venenata of both feet due to Merthiolate was 
diagnosed in August 1957.  Dermatophytosis of the feet was 
diagnosed in August 1958.  

Service connection was originally granted for 
"dermatophytosis of the feet" in an October 1976 rating 
decision.  A zero percent, or noncompensable, rating was 
assigned pursuant to Diagnostic Code 7813.  The veteran did 
not perfect an appeal regarding this decision in a timely 
manner.

In the course of a VA dermatology examination conducted in 
September 1981, penia pedis bilaterally, moderate in severity 
was diagnosed.  A skin reaction affecting the hands, 
secondary to the above-diagnosed feet disorder, was also 
diagnosed.  

In a rating decision dated in February 1982, a 10 percent 
rating was assigned for the veteran's service-connected skin 
disorder.  The disorder was recharacteratized at that time as 
"tinea pedis of the hands and feet."  The veteran did not 
appeal this decision.  The 10 percent rating assigned in 
February 1982 has remained in effect since that time.

A January 1984 VA dermatology examination report shows that 
bilateral "tine" [sic] pedis, described as moderate was 
diagnosed.  Onychogryposis and onychomycosis of the bilateral 
toenails and moderate tinea of the groin was also diagnosed.  

A VA examination report dated in January 1987 includes a 
diagnosis of tinea pedis.

The veteran was afforded a VA skin examination in October 
1996.  Review of the examination report shows that the 
veteran reported subjective complaints of periodic itching of 
his feet.  Examination revealed peeling between the toes of 
both feet and a cluster of vesicles on the left foot heel.  
All ten toenails were reported to involve onychomycosis.  
Fingernails were clear with no evidence of fungal infection.  
No fungal infection was demonstrated on the palms or fingers 
but the veteran indicated that these do occasionally flare-
up.  Chronic tinea pedis with a history of similar eruption 
on the hands, not present today was diagnosed.  Seborrheic 
dermatitis of the external auditory canal present for the 
past 6 months was also diagnosed.  

A VA skin examination was conducted in April 1998.  Pruritus 
was noted to be the veteran's most prominent symptom and was 
described as being particularly distressing in warm weather.  
Examination revealed scaling and desquamation of the skin on 
the soles of the feet plus some skin thickening.  A few small 
vesicles were also noted to be present.  The condition was 
noted not to be florid but showed definite signs of tinea 
pedis.  Minimal signs were reported to be shown on the 
veteran's hands, but some scaling of the skin of the fingers 
was observed.  Onychomycosis involving both big toes was 
indicated.  The examiner observed that the most significant 
disease affected the veteran's feet although the condition 
was not active.  No ulceration or exfoliation was shown, but 
some desquamation of the skin was reported.  No systemic or 
nervous manifestations were observed, and the examiner 
indicated that the condition was typical for tinea pedis.  
The diagnoses included tinea pedis involving the feet and to 
a lesser extent the hands presently in a quiescent state but 
still clinically diagnosable and onychomycosis of both big 
toes.  

The RO denied the veteran's claim for an increased rating for 
dermatophytosis of the hands and feet in December 1998.  The 
veteran expressed his disagreement with this rating decision 
in March 1999, and subsequently perfected an appeal to the 
December 1998 RO decision.

As previously noted, a hearing was conducted before a local 
VA hearing officer at the RO in September 1999.  The veteran 
testified that he had constant itching of his hands and feet 
and that peeling occurred about 3 times per year.  He added 
that he also experienced blistering flare-ups about 3 to 4 
times a year, and that the flare-ups tend to last about 2 
weeks.  

An October 1999 private medical record shows that foot and 
hand dermatitis was diagnosed.  The physician who completed 
the report also noted that the veteran suffered from scaling 
of both his hands, and that this condition, previously 
addressed on previous visits, appeared to be under better 
control.  

The veteran was afforded a VA skin examination in December 
1999.  Review of the examination report shows that the 
veteran reported that his tinea pedis and eczema on the hands 
were a recurrent problem, worse in the summer with some 
remission in the winter.  The veteran indicated that he used 
multiple creams when he suffered a recurrence.  At the time 
of the examination, it was noted that the need to use skin 
preparations was not indicated.  The veteran also indicated 
that at times during which the condition was exacerbated, he 
suffered severe itching of the feet and sometimes of the 
hands.  The examiner observed that on examination the only 
sign of tinea pedis was some scaling between the fourth and 
fifth toes of the left foot.  Some onychomycosis involving 
the big and little toes of the left foot was also observed.  
Examination of the hands was noted to show a minimal amount 
of scaling which was no shown to be identifiable as any tinea 
infection.  Neither ulceration, exfoliation or crusting was 
observed.  No systemic nor nervous manifestations were 
reported to be present.  The examiner did note, however, that 
when the veteran's condition was exacerbated, the itching 
caused nervousness.  Tinea pedis involving the feet, 
described as minimal was diagnosed.  This condition was 
reported not to be diagnosable as to the veteran's hands at 
the time of the examination.  Onychomycosis involving the big 
and little toes of the left foot was also diagnosed.  

The rating to be assigned for a skin-related disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Rating Schedule.   Dermatophytosis 
is rated under Diagnostic Code 7813 of the Rating Schedule.  
Under these criteria, a 10 percent rating contemplates 
eczema, with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  See Diagnostic Code 
7806.  A 30 percent rating, the next higher evaluation, would 
be appropriate for the disability at issue under the Rating 
Schedule for eczema-like symptomatology, with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
Id.

In this case, the Board notes the veteran is presently 
receiving a 10 percent disability rating under the criteria 
for dermatophytosis pursuant to Diagnostic Code 7813.  38 
C.F.R. § 4.119 (2001).  See also Diagnostic Code 7806.  Based 
upon the evidence of record, the Board finds that a rating in 
excess of 10 percent for the veteran's service-connected skin 
disability is not warranted.  As the evidence discussed above 
shows, the evidence is not in support of a rating greater 
than the 10 percent schedular evaluation currently assigned 
for the veteran's service-connected skin disability.

In this case, the 10 percent rating now in effect is found to 
be commensurate with the level of impairment demonstrated by 
the evidence.  The veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  In this regard, the medical record, as 
discussed above, includes clinical findings of complaints 
relating to periodic outbreaks (3 to 4 times per year) of 
tinea pedis and eczema of the hands, worse during warm 
weather.  Minimal amount of tinea pedis was demonstrated on 
VA examination in 1999, and no ulceration, exfoliation or 
crusting was observed in the course of the December 1999 VA 
examination.  The presence of constant itching, findings of 
extensive lesions or marked disfigurement, which under the 
rating criteria is required for greater than a 10 percent 
disability evaluation, have not been medically demonstrated.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  In 
addition, the Board does not find that any of the other 
applicable provisions of Chapters 3 and 4, 38 C.F.R. (2001) 
provide a basis for granting an increased rating for the 
disability currently at issue.  See Schafrath, supra.  
Therefore, in essence, taking into consideration all of the 
available information and the criteria set forth in the 
Rating Schedule, it is the finding of the Board a rating in 
excess of 10 percent for the veteran's service-connected skin 
disability pursuant to Diagnostic Codes 7806 and 7813 is not 
warranted.  The evidence also does not reflect that the 
degree of impairment more nearly approximate the criteria for 
the next higher evaluation pursuant to 38 C.F.R. § 4.7 
(2001).  Additionally, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt rule.  38 
C.F.R. § 4.3 (2001).

Postoperative Residuals of Right Ureterotomy

Review of the veteran's service medical records shows that 
ureterolithiasis was diagnosed in May 1974.  He passed a 
kidney stone in June 1974.

A June 1976 letter from the United States Airforce hospital 
located at Kirtland Airforce Base, New Mexico shows that the 
veteran underwent exploratory surgery in June 1976 of the 
right upper ureter.  The letter also noted that the veteran 
had been seen in March 1976 for what appeared to be an 
obstructive uropathy in the right kidney.

Service connection was granted for "P.O. [postoperative] 
ureteropathy, right due to urethral stricture" in October 
1976.  A 30 percent disability rating was assigned pursuant 
to Diagnostic Code 7511 of the Rating Schedule.  The veteran 
did not appeal this decision.  The evaluation of 30 percent 
assigned in October 1976 was reduced to zero percent as part 
of a June 1977 RO rating decision.  As before, this decision 
was not appealed by the veteran.

In the course of a VA examination conducted in September 
1981, the veteran was noted to be free of GU [genitourinary] 
urologic symptoms.  Postoperative ureterotomy, due to urethal 
stricture and nephrolithiasis was diagnosed.  

The veteran sought an increased rating for his service-
connected postoperative residuals of a right ureterotomy in 
May 1986.  See VA Form 21-4138.  By rating decision dated in 
July 1986, the veteran's claim for an increased rating was 
denied.  He did not appeal this decision.

A January 1998 private X-ray report shows a diagnosis of 
possible right renal calculus by ultrasound, otherwise 
negative examination. 

A VA progress note dated in February 1998 shows a diagnosis 
of possible right renal calculus.

Review of a VA genitourinary examination report dated in 
April 1998 shows that the veteran gave a history of passing a 
kidney stone in 1971 or 1972.  The report also noted that one 
week earlier the veteran had undergone a lithotripsy 
procedure which was cut short due to an allergic reaction to 
medication.  The veteran's primary complaints were reported 
to be of intermittent renal colic with the episodes becoming 
more frequent.  He reported that he occasional vomited and 
suffered from acid regurgitation.  He reported that his 
appetite was normally good and that he had had no weight loss 
or gain.  The veteran reported no noticeable frequency of 
urination.  He noted that he got up once or twice every night 
to urinate and that he urinated about 3 times during the day.  
The veteran denied incontinence.  The veteran also asserted 
that he had kidney stones as well as a history of renal 
colic.  The veteran indicated that he did not require 
catheterization.  Examination revealed that the veteran was 
not on dialysis.  The diagnosis was long history of recurrent 
renal colic with ureterotomy status post recent lithotripsy 
with incomplete removal of stone.  

A December 1998 RO rating decision shows that the rating 
assigned to the veteran's service-connected postoperative 
residuals of a right ureterotomy was increased to 10 percent.  
The veteran was notified of this decision in March 1999, and 
subsequently perfected an appeal of this decision.

A June 1999 VA CT [computed tomography] examination report 
shows diagnoses of no renal mass, probable cyst in right 
kidney, and right adrenal mass which is benign.

As noted above, a hearing was conducted before a local VA 
hearing officer at the RO in September 1999.  Review of the 
hearing transcript shows that the veteran's caregiver 
testified that the scar associated with the veteran's surgery 
in 1975 or 1976 caused the veteran to experience pain and 
itching.  

The veteran was also afforded a VA genitourinary examination 
in December 1999.  Review of the examination report shows 
that the veteran complained of increased weakness and 
debility following having undergone a third procedure for 
kidney stone treatment.  The veteran also complained of 
lethargy and weakness, described his appetite as poor, and 
indicated that his weight fluctuated somewhat.  He did not 
complain of any noticeable urinary frequency or nocturia or 
incontinence.  A scar was observed on the veteran's right 
lateral chest.  The veteran also gave a history of bladder 
stones, but added that he had not had renal colic lately.  No 
history of acute nephritis was given.  No catheterizations 
were noted to be needed.  Examination revealed that the 
veteran was not on dialysis, and no penile deformity was 
noted.  No specific residuals of genitourinary disease was 
observed.  No testicular atrophy was noted, and sensations 
were described as good.  The diagnosis was renal caliculi, 
status post ureterotomy, lithotripsy and retrograde 
procedure.  

Analysis

The RO appears to have rated the veteran's service-connected 
right ureterotomy postoperative residuals by analogy to 38 
C.F.R. 4.114b, Diagnostic Code 7511 (stricture of ureter).  
See 38 C.F.R. 4.20 (2001).  Under Diagnostic Code 7511, 
stricture of the ureter is rated as hydronephrosis under 
Diagnostic Code 7509, except if recurrent stone is present.  
Under 38 C.F.R. § 4.115b, Diagnostic Code 7509 of the Rating 
Schedule, a 10 percent evaluation is warranted for 
hydronephrosis characterized by only an occasional attack of 
colic, not infected and not requiring catheter drainage; and 
a 30 percent evaluation is warranted for frequent attacks of 
colic, requiring catheter drainage.  The Board notes that the 
veteran's service-connected disorder could also be rated 
under 38 C.F.R. § 4.115b, Diagnostic Code 7518 (2001), for 
stricture of the urethra, which requires considering the 
voiding dysfunction criteria found in 38 C.F.R. § 4.115a 
(2001).  Pursuant to 38 C.F.R. 4.115a, voiding dysfunction is 
rated on the basis of urine leakage, urinary frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a provides that for 
voiding dysfunction, the disability should be rated as a 
particular condition as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence which requires the wearing of absorbent 
materials which must be changed less than 2 times per day is 
to be rated as 20 percent disabling.  A 40 percent rating is 
warranted when such impairment requires the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 60 percent rating requires the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night 
warrants a 10 percent rating.  A 20 percent rating is 
warranted when there is a daytime voiding interval between 
one and two hours, or; awakening to void three to four times 
per night.  A 40 percent rating is warranted when there is a 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night.

Obstructed voiding manifested by obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year warrants the assignment of a noncompensable 
evaluation.  A 10 percent rating is warranted when there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  1. Post void residuals greater 
than 150 cc.; 2. Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec).; 3. Recurrent urinary tract 
infections secondary to obstruction.; 4. Stricture disease 
requiring periodic dilatation every 2 to 3 months.
A 30 percent rating is warranted for obstructed voiding 
manifested by urinary retention requiring intermittent or 
continuous catheterization.

In this case, the Board notes the veteran is presently 
receiving a 10 percent disability rating for his service-
connected postoperative residuals of right ureterotomy.  
Based upon the evidence of record, the Board finds 
entitlement to a rating in excess of 10 percent is not 
warranted.  

In this case, the Board initially notes that the medical 
record is devoid of evidence indicating that the veteran 
suffers from frequent attacks of colic requiring catheter 
drainage.  As such, a rating in excess of 10 percent pursuant 
to Diagnostic Code 7509 is not applicable in this case.  
Also, a rating in excess of 10 percent pursuant to Diagnostic 
Code 7518, to be rated as voiding dysfunction is not found to 
be for application based upon the facts of this case.  There 
is no medical evidence of record to indicate that the veteran 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day; has a daytime voiding 
interval between one and two hours, or awakens to void 3 to 4 
times per night; or suffers from marked obstructive 
symptomatology.  See 38 C.F.R. § 4.115a (2001).  

The Board also parenthetically observes that, concerning the 
veteran's complaints to the affect that the surgical scar 
associated with his previous surgery causes him pain and 
itching, review of VA skin examinations dated in both 1998 
and 1999 fail to show that the veteran either complained of 
such problems during the course of these examinations nor was 
a diagnosis concerning the scar included in either report.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert, 
supra.  The Board finds the preponderance of the evidence is 
against the veteran's claim.

Bilateral Hearing Loss

Review of the veteran's service medical records shows that 
bilateral sensory-neural hearing loss was diagnosed at the 
time of the veteran's February 1974 retirement examination.  

A July 1976 VA audiological test report shows that the 
veteran's hearing was found to be bilaterally abnormal by VA 
definition.

Service connection was originally granted for "defective 
hearing literal designation 'A' and 'A'" in an October 1976 
rating decision.  A zero percent rating was assigned pursuant 
to Diagnostic Code 6297.  The veteran did not perfect an 
appeal regarding this decision in a timely manner.

On VA audiological evaluation in October 1996, the veteran's 
right ear auditory thresholds in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz (Hz) were 5, 20, 55, and 55 
decibels, respectively.  These results translate to an 
average puretone threshold of 34 decibels .  Speech 
audiometry testing revealed speech recognition ability of 94 
percent in the right ear.  The veteran's left ear auditory 
thresholds in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz were 0, 10, 35, and 70 decibels, respectively.  
These results translate to an average puretone threshold of 
29 decibels.  Speech audiometry testing revealed speech 
recognition ability of 94 percent in the left ear.  It was 
noted that the veteran reported difficulty understanding 
conversational speech.  The examiner noted that the findings 
showed mild high frequency hearing loss in the right ear and 
mild to moderate high frequency loss in the left ear.

On VA audiological evaluation conducted in April 1998, the 
veteran's right ear auditory thresholds in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (Hz) were 5, 20, 70, and 
60 decibels, respectively.  These results translate to an 
average puretone threshold of 39 decibels.  Speech audiometry 
testing revealed speech recognition ability of 94 percent in 
the right ear.  The veteran's left ear auditory thresholds in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hz were 5, 
15, 40, and 75 decibels, respectively.  These results 
translate to an average puretone threshold of 34 decibels.  
Speech audiometry testing revealed speech recognition ability 
of 96 percent in the left ear.  The examiner noted that the 
pattern of hearing indicated by the veteran is sufficient to 
limit communicative ability due to its reduction of 
sensitivity for high frequency consonant speech sounds.  

The RO denied the veteran's claim for an increased rating for 
hearing loss in December 1998.  The veteran expressed his 
disagreement with this rating decision in March 1999, and 
subsequently perfected an appeal to the December 1998 RO 
decision.

As noted above, a hearing was conducted before a local VA 
hearing officer at the RO in September 1999.  Review of the 
hearing transcript shows that the veteran testified that he 
had been recently issued hearing aids which he essentially 
indicated aided in his ability to hear.  

The veteran is also shown to have been afforded a VA 
audiological examination in December 1999.  Review of the 
examination report shows that the veteran reported difficulty 
in hearing conversation, as well as with hearing female 
voices and dealing with background noise.  The veteran also 
indicated that he experienced constant bilateral tinnitus.  
Audiological evaluation revealed the veteran's right ear 
auditory thresholds in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz (Hz) were 0, 30, 65, and 65 decibels, 
respectively.  These results translate to an average puretone 
threshold of 40 decibels.  Speech audiometry testing revealed 
speech recognition ability of 94 percent in the right ear.  
The veteran's left ear auditory thresholds in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz were 0, 5, 45, and 85 
decibels, respectively.  These results translate to an 
average puretone threshold of 34 decibels.  Speech audiometry 
testing revealed speech recognition ability of 96 percent in 
the left ear.  The examiner noted that mild to severe high-
frequency sensorineural hearing loss was indicated.  The 
examiner also mentioned that the veteran's pattern of hearing 
is sufficient to limit communication, especially for female 
and children's voices, and further compounded by the presence 
of background noise.  It was also mentioned that the pattern 
was consistent with the presence of tinnitus.  Additionally, 
it was noted that the veteran had been fitted with custom-
design high-frequency emphasis bilateral hearing aids.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (1999).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas, supra, at 312-13.  The 
Board observes that the amended regulations did not result in 
any substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  As such, 
while the new regulations were not in effect when the 
December 1998 rating decision was made, the Board, as part of 
this decision has considered the new regulations, thus, 
giving the veteran notice of the new regulations.  
Furthermore, as previously indicated, the amended regulations 
did not result in any substantive changes.  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.  
Therefore, the veteran is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the Rating Schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 
(1998); 64 Fed. Reg. 25202, 25206-25209 (to be codified at 38 
C.F.R. § 4.85 (1999)).  Disability ratings for hearing 
impairment are derived by a mechanical application of VA's 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

In this case, the Board notes the veteran is presently 
receiving a noncompensable disability evaluation under the 
criteria for hearing loss pursuant to Diagnostic Code 6100.  
Based upon the evidence of record, the Board finds that a 
compensable rating is not warranted.  

In this case, on examination in December 1999, as discussed 
above, the average puretone decibel loss for the veteran's 
right ear, achieved by adding the loss at 1,000, 2,000, 
3,000, and 4,000 Hz and dividing by four, was 40.  The 
percent of discrimination was 94.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 0 and 41 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is I.

The average puretone decibel loss for the veteran's left ear, 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four, was also 34.  The percent 
of discrimination was 96.  The resulting numeric designation 
for the left ear is I.  See also 38 C.F.R. § 4.85, Table VI.

With a numeric designation of I for the better ear and I for 
the poorer ear, the point of intersection on Table VII 
requires assignment of a noncompensable evaluation under 
Diagnostic Code 6100.

The RO has applied the Rating Schedule accurately, and there 
is no basis under law for the assignment of a higher 
evaluation.  Audiometric testing results are dispositive 
evidence for a claim for an increased disability rating for 
hearing loss.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

Neither of these new provisions applies to the veteran's 
situation.  Although some of the puretone thresholds shown on 
the December 1999 VA audiological examination were 55 
decibels or greater, such findings were not present in all 
four of the frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.  
Furthermore, the audiometric evaluation did not show puretone 
thresholds of either 30 decibels or less at 1,000 Hz or 70 
decibels or more at 2,000 Hz in either ear.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the Board finds no 
basis, which supports a higher rating.  The evidence does not 
reflect that the degree of impairment more nearly 
approximates the criteria for the next higher evaluation, 
under either the new or old regulations, pursuant to 38 
C.F.R. 
§ 4.7 (2001).  Additionally, the evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (2001).  Although the Board sympathizes with 
the veteran's difficulties due to hearing loss, the Board is 
constrained to abide by VA regulations.

Conclusion

The Board further finds that the application of the 
extraschedular provisions is also not warranted in this case.  
38 C.F.R. § 3.321(b) (2001).  There is no objective evidence 
that the disabilities at issue present such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating for service-connected 
gouty arthritis of the left ankle is denied.

Entitlement to an increased rating for service-connected 
hypertension is denied.

Entitlement to an increased rating for service-connected 
dermatophytosis of the hands and feet is denied.

Entitlement to an increased rating for service-connected for 
postoperative residuals of right ureterotomy is denied.

Entitlement to an increased rating for service-connected 
bilateral hearing loss is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

